DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7 to 9 of the Remarks, filed 10 May 2022 have been fully considered but they are persuasive only in part. 
First, please note that the examiner has changed the rejections under 35 U.S.C. 103 to use Levien et al. (2014/0172194) instead of Levien et al. (2014/0172193) as had been used in the final rejection dated 10 February 2022.
Second, note that Levien et al. (2014/0172194) incorporates by reference Levien et al. (2014/0172193) by its application number 13/730202 at published paragraphs [0001], [0014], etc., and so the examiner relies on the disclosure of Levien et al. (‘194) and also on the incorporated disclosure of Levien et al. (‘193) in making rejections under 35 U.S.C. 103, as detailed below.
Third, regarding the specification objection, applicant’s arguments are persuasive regarding the claimed “circuitry” being hardware, and that sufficient antecedent basis exists in the specification.  Accordingly, the specification objection is withdrawn, and moreover, the examiner does not interpret the “circuitry” under 35 U.S.C. 112(f).1
Fourth, the cancelation of claim 19 moots the previous rejection under 35 U.S.C. 112(a).
Fifth, while the examiner agrees that Teague (‘516) in view of Kim et al. (‘768) and Levien et al. (‘193) do not render obvious (all of the features of) the amended independent claims, these amended claims are apparently rendered obvious by Teague (‘516) in view of Kim et al. (‘768) and (newly cited) Levien et al. (‘194), with Levien et al. (‘194) incorporating Levien et al. (‘193) by reference, as detailed below.  Accordingly, applicant’s arguments are not persuasive in this respect.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: antecedent basis should be provided (or pointed to) in the specification for the (new independent) claim phrase, “a remaining flight time of the flyable flight device based on the remaining power in the battery of the flyable flight device”, without adding new matter.
The abstract of the disclosure is objected to because it is apparently (?) not a single paragraph.  Correction or reasoned traversal2 is required.  See MPEP § 608.01(b), I., C.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 to 8, 10 to 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1, 13, 14, and 18, applicant has apparently not previously described that the information regarding the flight included, “remaining flight time of the flyable flight device based on the remaining power in the battery of the flyable flight device”. 
In particular, applicant previously described at paragraph [0335] that:
“[0335] The battery information regarding the flight can include information regarding a current remaining battery of the drone 2 (that is, an amount of remaining power of the battery unit 212), information regarding a time in which the drone 2 can fly, information regarding a capacity of the battery unit 212, information regarding power consumed by the drone 2, and the like. . . .”

However, the “information regarding a time in which the drone 2 can fly” was not apparently previously described as being a “remaining flight time of the flyable flight device based on the remaining power in the battery of the flyable flight device”, and might have instead been (from the teachings of the specification) e.g., a regulated time of day (e.g., 10 a.m. to 3 p.m., daylight, etc.) in which the drone was allowed to fly using battery power, without apparently (i.e., implicitly/inherently) being a remaining flight time based on the remaining power in the battery as is now claimed.  Accordingly, the examiner believes applicant has not evidenced, in the specification as filed, to those skilled in the art, possession of the invention as is now claimed.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, lines 6 and 7, “a comparison result of the flight of the flyable flight device and a threshold” is indefinite because the specification apparently refers to no comparison result of a or any “flight” with a “threshold”, but rather refers to a comparison result of a “value”3 such as based on the acquired flight-related information (measurement/predetermined information) with a threshold.  For example, applicant may overcome this rejection by changing, “the flight of the flyable flight device” in line 7 to “a value based on the acquired information regarding the flight”, if such be applicant’s intent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 to 8, 10 to 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teague4 (2018/0019516, claiming benefit to provisional application No. 62/362844, filed on Jul. 15, 2016, copy provided previously) in view of Kim et al.5 (2019/0306768, claiming benefit to provisional application No. 62/359169, filed on Jul. 6, 2016, copy provided previously) and Levien et al.6 (2014/0172194).
Teague (‘516) reveals e.g., in FIG. 6 and claim 12, and correspondingly in FIG. 5 and claim 16 of the ‘844 provisional application7, as well as in their corresponding textual descriptions, a method for steering a ground station beam (e.g., of a 3G or 4G Long Term Evolution (LTE) mobile telephony network) that communicates with a UAV based on the UAV’s position, and in particular he reveals:
per claim 1, a processing device, comprising:
circuitry [e.g., FIGS. 1 and 2] configured to:
acquire information regarding a flight of a flyable flight device [e.g., the position of the UAV 100 that can communicate with a base station 200 that acts as a ground station for one or more UAVs, e.g., comprising a three dimensional coordinate (including latitude, longitude, and altitude) and an orientation; e.g., claim 12[8] and paragraphs [0033], [0045], etc.; and claim 16 and paragraphs [0020], [0032], etc. in the ‘844 provisional application; as well as the signal measurements used for handovers (e.g., claims 10 and 23; and claim 12 in the ‘844 provisional application), which signal measurements the examiner interprets to be information regarding a flight, that is, flight-related information, since they are “information measured, detected, searched, estimated, or recognized when the drone 2 is flying” (applicant’s published paragraph [0333])], the information regarding the flight includes at least an altitude of the flyable flight device [e.g., the position of the UAV 100 in Teague (‘516) as a set of three dimensional coordinates and an orientation, e.g., including a latitude, a longitude, an altitude, and an orientation (i.e., pitch, roll, and yaw measures); e.g., claim 12 and paragraphs [0033], [0045], etc.; and claim 16 and paragraphs [0020], [0032], etc. in the ‘844 provisional application];
control a measurement report process [e.g., paragraph [0038], [0049], [0054], [0055], [0064], etc.; and paragraphs [0025], [0036], [0042], [0043], etc. in the ‘844 provisional application] on a reference signal [e.g., the broadcast pilot, preamble, etc., as a received detectable signal that is measured by the UAV 100; e.g., paragraph [0049], [0055], etc.; and paragraphs [0036], [0042], etc. in the ‘844 provisional application] transmitted from a base station device [e.g., 200] on a basis of the information regarding the flight acquired by the circuitry [e.g., the signal measurements reported to the cellular [LTE] network of the ground station 200, at paragraph [0049]; and at paragraph [0036] of the ‘844 provisional application; and also, for example, the “periodic[]” signal measurements conducted by the UAV when the UAV ascends to a “flight altitude” of about 400 feet or less from the ground station and therefore switches/is switched to communicating by a cellular [e.g., LTE] connection to the ground station 170 (rather than by a Wi-Fi connection) depending on the “position and altitude” of the UAV 100, and therefore periodically conducts the cellular [LTE] signal measurements; e.g., paragraphs [0038], [0049], etc.; and paragraphs [0025], [0036], etc. in the ‘844 provisional application]; and
report measurement information to the base station based on a comparison result of the altitude of the flyable flight device and a threshold [e.g., the periodically conducted [LTE] signal measurements that are reported to the network and occur when/after the UAV ascends to its “flight altitude” of 400 feet or less designated for UAV traffic and is switched to cellular [LTE] communication depending on the “position and altitude” of the UAV, with the obvious altitude at which the communication resource(s) 130 of the UAV is configured to switch to [LTE] cellular communication being a threshold that the UAV altitude is compared to, with the periodically conducted [LTE] signal measurements obviously not being conducted when the Wi-Fi connection is established, as being unnecessary for the Wi-Fi connection, and obviously being conducted only when the cellular connection is established depending on the altitude of the UAV; e.g., paragraph [0038]; and paragraph [0025] in the ‘844 provisional application], wherein 
the reference signal is beam-formed to target the flyable flight device and to follow movement of the flyable flight device [e.g., as described by Teague (‘516) in conjunction with FIGS. 3A, 3B, and 6 and claim 12, and in conjunction with FIGS. 3A, 3B, and 5 and claim 16 in the ‘844 provisional application, e.g., so as to be a steerable beam];
While the UAV 100 of Teague (‘516) and its ‘844 provisional application switches to use of for example a [3G or 4G] LTE (long term evolution) cellular mobile telephony network for UAV communication and control when the UAV flies at a flight altitude (paragraph [0038]) designated for UAV traffic that is beyond Wi-Fi or Bluetooth altitude/range, and while the UAV 100 conducts signal measurements (on broadcast pilot signals, preambles, etc. transmitted by base stations) and reports those signal measurements to the (e.g., LTE) network of the ground station 200 periodically, and performs handovers to neighboring ground stations based on the signal measurements when the cellular mobile telephony network is being used, it may be alleged that Teague (‘516) is silent as the claimed “measurement report” (vis-à-vis a “reference signal”) limitations, although the examiner understands that handovers in standardized (at the time the application was filed) LTE cellular networks were conventionally accomplished (at the time the application was filed) using “measurement reports” that reported e.g., reference symbols received power (RSRP) or reference symbols received quality (RSRQ) 9, e.g., signal strength/quality, of a received reference signal, as indicated in the 2009 IEEE Dimou et al. literature, cited previously as general background knowledge, and that such conventional handovers in cellular LTE networks would have been both well-known and obvious to (and obviously used by) one of ordinary skill in this art.
Teague (‘516) and its ‘844 provisional application is also silent as to the acquired information further (e.g., additionally) including at least a highest altitude and a lowest altitude that the flyable flight device is configured to fly, the remaining power in the battery of the flyable flight device, and the remaining flyable time based on the remaining power, with the examiner understanding that this highest and lowest altitude information as well as the remaining power and remaining flight time, while being acquired, is not necessarily used in any further way in the claim(s)10, e.g., for example only, for controlling the measurement report process.
However, in the context/field of the handover of drones in a wireless communication system, Kim et al. (‘768) reveals this e.g., in FIGS. 8 to 10, and in FIGS. 2 to 4 respectively at pages 100 to 102 of the ‘169 provisional application[11], and in their corresponding textual descriptions, methods and devices for supporting efficient handover in cellular-based drone communications, and in particular he reveals:
per claim 1, circuitry [e.g., obviously in the UE/drone, for example only, for implementing the handover (HO) techniques of FIGS. 8/2[12] and 9/3 (Method 1 and Method 2), including obtaining the data (e.g., trajectory information, etc.) for the measurement reports] configured to:
acquire information regarding a flight of a flyable flight device [e.g., obviously in the UE/drone for (obtaining, storing, and) providing trajectory information13 e.g., in the handover request (FIGS. 8/2) and/or as part of the measurement reports (FIGS. 9/3), as well as for obtaining the measured signal qualities of the reference signal, which the examiner interprets to be information regarding a flight, that is, flight-related information, since it is “information measured, detected, searched, estimated, or recognized when the drone 2 is flying” (applicant’s published paragraph [0333])], the information regarding the flight of the flyable flight device including at least an altitude of the flyable flight device [e.g., the trajectory information as coordinates (obviously latitude, longitude, altitude, as was conventional for GPS coordinates) through which the UE/drone travelled, in Kim et al. (‘768) and its ‘169 provisional application];
control [e.g., not necessarily trigger, but only control, such as controlling the sending of particular information with the measurement report, such as particularly obtained eNB and/or trajectory information] a measurement report process [e.g., in FIGS. 8/2, the sending (to the source eNB, at “1.”) of the candidate set of eNBs, the measured signal qualities, and the trajectory information; and in FIGS. 9/3, the sending (to the source eNB, at “2.”) of the Measurement Reports including the eNBs, measured signal qualities, and trajectory information] on a reference signal [e.g., “based on the reference signal from each eNB”, page 99 or paragraph [0387]; with the measurement being RSRP or RSRQ, page 99, and obviously being based on the receipt of transmitted reference symbols] transmitted from a base station device, on a basis of the information regarding the flight acquired by the acquisition unit [e.g., on the basis of the measured signal qualities (as being flight-related information as defined e.g., in applicant’s published paragraph [0333]) and also the sent/reported trajectory information (e.g., list of coordinates that the UE has followed/travelled], 
In this respect, the examiner herein below (and on the next page(s)) reproduces portions of FIGS. 2 and 3 from the ‘169 provisional application to which benefit is claimed in Kim et al. (‘768), for showing e.g., the drone handover procedures, with measurement reports including measured signal qualities and/or trajectory information (as GPS coordinates, obviously including altitude):
FIG. 2 portion:


    PNG
    media_image1.png
    814
    1279
    media_image1.png
    Greyscale


FIG. 3 portion:

    PNG
    media_image2.png
    885
    1381
    media_image2.png
    Greyscale


Moreover, in the context/field of a base station controlling multiple unoccupied flying vehicles (UFV or UAV), Levien et al. (‘194) teaches at paragraph [0085] thereof and also at paragraphs [0075], [0087], etc.14 of Levien et al (2014/0172193; cited previously) incorporated by reference (by serial number 13/730202) into Levien et al. (194) at paragraphs [0001], [0014], etc. that each of two or more UFVs or UAVs may provide to a base station indicators of its own flight attributes and capabilities including, i) “(i) a percentage remaining of a battery charge of the second UAV or (ii) an estimated remaining flight time” at paragraph [0085] in Levien et al. (‘194), and ii) “a maximum speed or a permissible altitude for the first UAV” and “a minimum altitude permissible”, whereby the base station may transmit (at 804 in FIGS. 8A, 8C, etc. of both/either Levien et al. (‘194) and/or Levien et al. (‘193)) the indicator(s) to another UFV or UAV for use e.g., in adjusting its own flight path in order to avoid a potential overlap/collision (paragraph [0104] in Levien et al. (‘194) and paragraph [0094] in Levien et al. (‘193)) with the path(s) of the UFVs or UAVs, and in particular he reveals:
per claim 1, the [acquired] information regarding the flight of the flyable flight device further includes at least a highest altitude [e.g., in Levien et al. (193), incorporated by reference in Levien et al. (‘194), the “permissible altitude for the first UAV” as taught at paragraph [0075] which would have obviously or implicitly included (when interpreted by one or ordinary skill in the art[15]) an upper limit, so that the permissible altitude would describe the (e.g., upper) “flight capability” of the UFV] and a lowest altitude [e.g., in Levien et al. (193), incorporated by reference in Levien et al. (‘194), the “minimum altitude permissible” at paragraph [0087]] that the flyable flight device is configured to fly, remaining power in a battery of the flyable flight device [e.g., the percentage remaining of UAV battery charge at paragraph [0085] in Levien et al. (‘194)], and a remaining flight time of the flyable flight device based on the remaining power in the battery of the flyable flight device [e.g., estimated remaining flight time at paragraph [0085] in Levien et al. (‘194)];
It would have been obvious at the time the application was filed to implement or modify the Teague (‘516) dynamic beam steering systems and methods for unmanned aerial vehicles (UAVs) so that the handover procedure based on the signal measurements would have been implemented by a processor according to the handover (HO) procedures, as taught at (both) FIGS. 8/2 and 9/3 in Kim et al. (‘768) and its ‘169 provisional application, by/with the UAV/UE(s) 100 in Teague (‘516) and its ‘844 provisional application, whereby e.g., RSRP/RSRQ as signal measurements of a measurement report would have been determined by the UAV/UE on a reference signal (reference symbols) transmitted from each (e.g., nearby/neighboring) eNB/base station, as taught by Kim (‘768) and its ‘169 provisional application, and that the reporting/transmitting of the measurement report (as a “Handover Request” in FIGS. 8/2 of Kim (‘768), including the candidate set of eNBs, measured signal qualities, and trajectory information) that reported the measured signal quality and trajectory information, etc. would have been controlled in accordance with and based on both i) the flight altitude of the UAV being an altitude (as a threshold) at which the communication resource(s) 130 of the UAV in Teague (‘516) and its ‘844 provisional application was configured to switch to a cellular [LTE] connection that required the periodic measurement reports, as taught by Teague (‘516) and its ’844 provisional application, and ii) the measured signal quality (e.g., for example, the signal strength difference value PeNBk – PeNB1 being greater than or equal to a threshold Threshold1 as taught by Kim et al. (‘768) and its ‘169 provisional application) and the trajectory information, so that that measured signal quality and determined trajectory information would have been transmitted/reported, by the UAV/UE, to the source eNB/base/ground station, in or as the controlled process of reporting/transmitting the measurement report with its (e.g., trajectory) data, as taught by Kim et al. (‘768) and its ‘169 provisional application, in order to provide efficient handover in cellular-based [e.g., LTE] UAV communications, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Teague (‘516) dynamic beam steering systems and methods for unmanned aerial vehicles (UAVs) so that multiple UAVs were served by each base station, as suggested by Teague (‘516) and its ‘844 provisional application, and so that, in order to assist in control of the respective UAVs, each UAV would have additionally provided, for acquisition by the base station, indicators of its own flight attributes and capabilities including, “a maximum speed or a permissible altitude for the first UAV”, “a minimum altitude permissible”, “a percentage remaining of a battery charge”, and “an estimated remaining flight time”, as taught by Levien et al. (‘194)16, obviously including highest and lowest permissible altitudes for describing the UAV’s flight “capability”, as taught by Levien et al. (‘194), so that the base station could transmit the indicator(s) to a second/other UAV(s), as taught by Levien et al. (‘194), for use e.g., in adjusting its own flight path to avoid a potential overlap/collision, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified  Teague (‘516) dynamic beam steering systems and methods for unmanned aerial vehicles (UAVs) would have rendered obvious:
per claim 4, depending from claim 1, wherein the information regarding the flight includes positional information regarding the flight [e.g., the position of the UAV in Teague (‘516), obviously being a part of the measurement report in Kim et al. (‘768) and its ‘169 provisional application; and the trajectory information as coordinates (obviously latitude, longitude, altitude, as was conventional for GPS coordinates) through which the UE/drone travelled, in Kim et al. (‘768) and its ‘169 provisional application];
per claim 5, depending from claim 1, wherein the information regarding the flight includes state information regarding the flight [e.g., the position of the UAV in Teague et al. (‘516), obviously being a part of the measurement report in Kim et al. (‘768) and its ‘169 provisional application; and the trajectory information as coordinates (obviously latitude, longitude, altitude, as was conventional for GPS coordinates) through which the UE/drone has travelled, in Kim et al. (‘768) and its ‘169 provisional application];
per claim 6, depending from claim 1, wherein measurement information regarding the reference signal reported in the measurement report process includes information for radio resource management [e.g., the signal measurements (e.g., measuring the broadcast pilot, preamble, etc.) in Teague (‘516); and measured signal qualities (RSRP, RSRQ) in Kim et al. (‘768) and its ‘169 provisional application];
per claim 7, depending from claim 1, wherein measurement information regarding the reference signal reported in the measurement report process includes channel state information [e.g., the signal measurements (e.g., measuring the broadcast pilot, preamble, etc.) in Teague (‘516); and measured signal qualities (RSRP, RSRQ) in Kim et al. (‘768) and its ‘169 provisional application];
per claim 8, depending from claim 1, wherein measurement information regarding the reference signal reported in the measurement report process is reported using a predetermined uplink channel [e.g., as would have been obvious to one of ordinary skill in the art in establishing necessary bi-directional communication (via the link 132) between the UAV/UE and the respective base stations, in Teague (‘516); and obviously according to the “UL Allocation” (just prior to “2.”) in FIGS. 9/3 of Kim et al. (‘768) and its ‘169 provisional application];
per claim 10, depending from claim 1, wherein the threshold is set on a basis of an instruction from the base station device [e.g., “Threshold1 . . . [indicates] predetermined values for handover operation by the serving eNB”, which would have obviously been instructed to the UE/drone by the serving eNB (e.g., in the Measurement Control at “1.” in FIGS. 9/3) , since the serving eNB was doing the handing over based e.g., in the measurement reports; see e.g., paragraph [0395] and page 99 of Kim et al. (‘768) and its ‘169 provisional application];
per claim 11, depending from claim 1, wherein the circuitry performs a measurement report process selected from a plurality of measurement report processes that are selection candidates [e.g., UE-initiated and network-initiated HO, in FIGS. 8/2 and 9/3 of Kim et al. (‘768)], on a basis of the information regarding the flight [e.g., in Teague (‘516) based e.g., on position/orientation and signal measurements; and Kim et al. (‘768) and its ‘169 provisional application, based on signal qualities measured by of from the UE in flight, etc.];
per claim 12, depending from claim 1, wherein the circuitry acquires the information regarding the flight from the flyable flight device [e.g., from the UAV in in Teague (‘516) based e.g., on position/orientation and signal measurements; or from the drone in Kim et al. (‘768) and its ‘169 provisional application for determining its trajectory information/coordinates that the UE/drone has traveled];
per claim 13, a terminal device [e.g., the UAV 100 in Teague (‘516) and its ‘844 provisional application, with the handover (HO) procedures implemented as taught by Kim et al. (‘768) and its ‘169 provisional application], comprising:
circuitry [e.g., obviously implemented e.g., as shown in FIG. 1 and 2 of Teague (‘516), and in its ‘844 provisional application, and for controlling the (acquisition and) transmission of data in the handover request/measurement reports, as taught by Kim et al. (‘768) and its ‘169 provisional application, e.g., based on the position and altitude information and signal measurements in Teague (‘516) and its ‘844 provisional application, and particularly using the reference signals (RS), the measured signal quality (RSRP, RSRQ) and the trajectory information (coordinates) as taught by Kim et al. (‘768) and its ‘169 provisional application] configured to:
acquire information regarding a flight of a flyable flight device [e.g., the position and altitude information and signal measurements in Teague (‘516) and its ‘844 provisional application and the trajectory information in Kim et al. (‘768) and its ‘169 provisional application, for the measurement reports of FIGS. 8/2 and 9/3 as taught by Kim et al. (‘768) and its ‘169 provisional application, for effecting handover], the information regarding the flight of the flyable flight device including at least an altitude of the flight [e.g., the position of the UAV 100 in Teague (‘516) and its ‘844 provisional application as a set of three dimensional coordinates and an orientation, including a latitude, a longitude, an altitude, and an orientation (i.e., pitch, roll, and yaw measures); e.g., claim 12 and paragraphs [0033], [0045], etc.; and claim 16 and paragraphs [0020], [0032], etc. in the ‘844 provisional application; and the trajectory information as coordinates (obviously latitude, longitude, altitude, as was conventional for GPS coordinates) through which the UE/drone travelled, in Kim et al. (‘768) and its ‘169 provisional application];
control a measurement report process [e.g., and in particular, to send the IDs of the candidate set of eNBs, the measured signal quality, the trajectory information, etc. as measured, detected, estimated, or recognized when the UAV drone was/is flying, to the source eNB, as taught by Kim et al. (‘768) and its ‘169 provisional application] on a reference signal [e.g., the broadcast pilots, preambles, etc. transmitted by the ground stations (200) at paragraph [0049] in Teague (‘516), and at paragraph [0036] of the ‘844 provisional application, which the UAV reports signal measurements for; and the reference signal (“RS”) in Kim et al. (‘768) and its ‘169 provisional application, on which signal qualities are measured; e.g., page 99] transmitted from a base station device [e.g., 200) in Teague (‘516); or eNB in Kim et al. (‘768) and its ‘169 provisional application], on a basis of the information regarding the flight acquired by the circuitry [e.g., on the basis of data included in the measurement report, such as measured signal quality, trajectory information, etc. as taught by Kim et al. (‘768) and its ‘169 provisional application; and on the basis of the position/orientation and signal measurements, as taught by Teague (‘516) and its ‘844 provisional application]; and
 report measurement information to the base station based on a comparison result of the altitude of the flyable flight device and a threshold [e.g., the periodically conducted [LTE] signal measurements in Teague (‘516) and its ‘844 provisional application that are reported to the network and occur when/after the UAV ascends to its “flight altitude” of 400 feet or less designated for UAV traffic and is switched to cellular [LTE] communication depending on the “position and altitude” of the UAV, with the obvious altitude at which the communication resource(s) 130 of the UAV is configured to switch to [LTE] cellular communication being a threshold that the UAV altitude is compared to, with the periodically conducted [LTE] signal measurements obviously not being conducted when the Wi-Fi connection is established, as being unnecessary for the Wi-Fi connection, and obviously being conducted only when the cellular connection is established depending on the altitude of the UAV; e.g., paragraph [0038]; and paragraph [0025] in the ‘844 provisional application]; wherein 
the reference signal is beam-formed to target the flyable flight device and to follow movement of the flyable flight device [e.g., as described by Teague (‘516) in conjunction with FIG. 6 and claim 12, and in conjunction with FIG. 5 and claim 16 in the ‘844 provisional application]; and
the [acquired] information regarding the flight of the flyable flight device further includes at least a highest altitude [e.g., in Levien et al. (193), incorporated by reference in Levien et al. (‘194), the “permissible altitude for the first UAV” as taught at paragraph [0075] which would have obviously or implicitly included (when interpreted by one or ordinary skill in the art[17]) an upper limit, so that the permissible altitude would describe the (e.g., upper) “flight capability” of the UFV] and a lowest altitude [e.g., in Levien et al. (193), incorporated by reference in Levien et al. (‘194), the “minimum altitude permissible” at paragraph [0087]] that the flyable flight device is configured to fly, remaining power in a battery of the flyable flight device [e.g., the percentage remaining of UAV battery charge at paragraph [0085] in Levien et al. (‘194)], and a remaining flight time of the flyable flight device based on the remaining power in the battery of the flyable flight device [e.g., estimated remaining flight time at paragraph [0085] in Levien et al. (‘194)];
per claim 14, a base station device, comprising:
circuitry [e.g., FIGS. 1 and 2 in Teague (‘516) and its ‘844 provisional application, by which the base station 200 communicates with the UAV 1005 and by which the base station would have obviously implemented the procedures, including handover (HO) procedures, of FIGS. 8/2 and 9/3 of Kim et al. (‘768) and its ‘169 provisional application; and obviously in the source eNB of Kim et al. (‘768 and its ‘169 provisional application) for implementing the procedures, including the handover (HO) decision, of FIGS. 8/2 and 9/3] configured to:
transmit a reference signal [e.g., the broadcast pilots, preambles, etc. transmitted by the ground stations (200) at paragraph [0049] in Teague (‘516), and at paragraph [0036] of the ‘844 provisional application, which the UAV reports signal measurements for; and transmitted obviously by the base stations (e.g., 200) in Teague (‘516) and its ‘844 provisional application; and by eNB in Kim et al. (‘768) and its ‘169 provisional application) by which the UAV/UE (which receives e.g., the packet data in FIGS. 8/2 or 9/3) measures the signal qualities such as signal strength, RSRP, RSRQ, etc. based on the reference signal (as transmitted) from each eNB; see e.g., page 99 in the ‘169 provisional application of Kim et al. (‘768)]; and
acquire information regarding a flight of a terminal device [e.g., the position/orientation information (of the UAV) and signal measurements, used for beam steering, in Teague (‘516) and its ‘844 provisional application; and the information (relating to eNBs, measured signal qualities, and trajectory information) e.g., in the measurement reports of Kim et al. (‘768) and its ‘169 provisional application] and receive measurement information [e.g., based on position/orientation information and signal measurements, in Teague (‘516) and its ‘844 provisional application; and based on the candidate set of eNBs, measured signal qualities, and trajectory information in Kim et al. (‘768) and its ‘169 provisional application] reported from a terminal device [e.g., the UAV in Teague (‘516) and its ‘844 provisional application; and the UE/drone, in Kim et al. (‘768) and its ‘169 provisional application] that performs a measurement report process on the reference signal [e.g., the signal measurements reported to the network in Teague (‘516) and its ‘844 provisional application, paragraph [0049], and paragraph [0036] in the ‘844 provisional application; and as shown in FIGS. 8/2 of Kim et al. (‘768) at “1.”; and as shown in FIGS. 9/3 of Kim et al. (‘768) and its ‘169 provisional application at “2.”] on a basis of the acquired information regarding the flight [e.g., on the basis of data included in the measurement report, such as measured signal quality, trajectory information, etc. as taught by Kim et al. (‘768) and its ‘169 provisional application; and on the basis of the position/orientation information and the signal measurements, in Teague (‘516)], the measurement information being reported to the base station device on a basis of a comparison result of an altitude of the terminal device and a threshold [e.g., the periodically conducted [LTE] signal measurements in Teague (‘516) and its ‘844 provisional application that are reported to the network and occur when/after the UAV ascends to its “flight altitude” of 400 feet or less designated for UAV traffic and is switched to cellular [LTE] communication depending on the “position and altitude” of the UAV, with the obvious altitude at which the communication resource(s) 130 of the UAV is configured to switch to [LTE] cellular communication being a threshold that the UAV altitude is compared to, with the periodically conducted [LTE] signal measurements obviously not being conducted when the Wi-Fi connection is established, as being unnecessary for the Wi-Fi connection, and obviously being conducted only when the cellular connection is established depending on the altitude of the UAV; e.g., paragraph [0038]; and paragraph [0025] in the ‘844 provisional application], the altitude of the terminal device and a highest altitude [e.g., the “permissible altitude for the first UAV” as taught at paragraph [0075] in Levien et al. (‘193) incorporated by reference into Levien et al. (‘194) e.g., at paragraph [0014] which would have obviously or implicitly included (when interpreted by one or ordinary skill in the art) an upper limit, so that the permissible altitude would describe the (e.g., upper) “flight capability” of the UFV] and a lowest altitude [e.g., the “minimum altitude permissible” at paragraph [0087] in Levien et al. (‘193) incorporated by reference into Levien et al. (‘194) e.g., at paragraph [0014]] that the flyable flight device is configured to fly being included in the information acquired by the circuitry [e.g., the position of the UAV 100 in Teague (‘516) and its ‘844 provisional application as a set of three dimensional coordinates and an orientation, such as a latitude, a longitude, an altitude, and an orientation (i.e., pitch, roll, and yaw measures); e.g., claim 12 and paragraphs [0033], [0045], etc.; and claim 16 and paragraphs [0020], [0032], etc. in the ‘844 provisional application; and the trajectory information as coordinates (obviously latitude, longitude, altitude, as was conventional for GPS coordinates) through which the UE/drone travelled, in Kim et al. (‘768) and its ‘169 provisional application];
wherein the reference signal is beam-formed to target the flyable flight device and to follow movement of the flyable flight device [e.g., as described by Teague (‘516) in conjunction with FIG. 6 and claim 12, and in conjunction with FIG. 5 and claim 16 in the ‘844 provisional application];
the [acquired] information regarding the flight of the terminal device further includes a remaining power in a battery of the flyable flight device [e.g., the percentage remaining of UAV battery charge at paragraph [0085] in Levien et al. (‘194)], and a remaining flight time of the flyable flight device based on the remaining power in the battery of the flyable flight device [e.g., estimated remaining flight time at paragraph [0085] in Levien et al. (‘194)];
per claim 15, wherein the circuitry generates setting information regarding the measurement report process on a basis of the information regarding the flight received from the terminal device, and notifies the terminal device [e.g., for example, by means of the measurement control at “1.” In FIGS. 9/3 of Kim et al. (‘768) and its ‘169 provisional application; see also “2.” in the text description of Method 2 at page 100 of the ‘169 provisional application];
per claim 16, wherein the setting information is related to a trigger for reporting the measurement information [e.g., to obtain the candidate set when PeNBk – PeNB1 ≥ Threshold1, in Kim et al. (‘768) and its ‘169 provisional application];
per claim 17, wherein the circuitry selects the measurement report process to be performed [e.g., UE-initiated or network-initiated HO, in FIGS. 8/2 and 9/3 of Kim et al. (‘768) and its ‘169 provisional application];
per claim 18, a method comprising:
acquiring information regarding a flight of a flyable flight device [e.g., acquiring position/orientation information and the signal measurements, in Teague (‘516); and acquiring data included in the measurement report, such as measured signal quality, trajectory information, etc. as taught by Kim et al. (‘768) and its ‘169 provisional application], the information regarding the flight of the flyable flight device including an altitude of the flyable flight device [e.g., the position of the UAV 100 in Teague (‘516) as a set of three dimensional coordinates and an orientation, such as a latitude, a longitude, an altitude, and an orientation (i.e., pitch, roll, and yaw measures); e.g., claim 12 and paragraphs [0033], [0045], etc.; and claim 16 and paragraphs [0020], [0032], etc. in the ‘844 provisional application; and the trajectory information as coordinates (obviously latitude, longitude, altitude, as was conventional for GPS coordinates) through which the UE/drone travelled, in Kim et al. (‘768) and its ‘169 provisional application];
controlling a measurement report process on a reference signal transmitted from a base station device [e.g., the broadcast pilots, preambles, etc. transmitted by the ground stations (200) at paragraph [0049] in Teague (‘516), and at paragraph [0036] of the ‘844 provisional application, which the UAV reports signal measurements for; and as taught by Kim et al. (‘768) and its ‘169 provisional application in FIGS. 8/2 and 9/3 and their corresponding textual descriptions], on a basis of the acquired information regarding the flight [e.g., on the basis of data included in the measurement report, such as measured signal quality, trajectory information, etc. as taught by Kim et al. (‘768) and its ‘169 provisional application; and on the basis of position/orientation information and the signal measurements, in Teague (‘516)]; and
 reporting the measurement information to the base station device on a basis of a comparison result of the flight of the flyable flight device and a threshold [e.g., in a first interpretation, the periodically conducted [LTE] signal measurements in Teague (‘516) and its ‘844 provisional application that are reported to the network and occur when/after the UAV ascends to its “flight altitude” of 400 feet or less designated for UAV traffic and is switched to cellular [LTE] communication depending on the “position and altitude” of the UAV, with the obvious altitude at which the communication resource(s) 130 of the UAV is configured to switch to [LTE] cellular communication being a threshold that the UAV altitude is compared to, with the periodically conducted [LTE] signal measurements obviously not being conducted when the Wi-Fi connection is established, as being unnecessary for the Wi-Fi connection, and obviously being conducted only when the cellular connection is established depending on the altitude of the UAV; e.g., paragraph [0038]; and paragraph [0025] in the ‘844 provisional application; and in a second interpretation, to determine the candidate set of (target) eNBs in Kim et al. (‘768) and its ‘169 provisional application e.g., in Method 1, and to trigger and transmit the handover request (which includes the “Candidate set of eNBs, measured signal qualities, and/or trajectory information” in FIGS. 8/2, which is the same contents described as “Measurement Reports” in FIG. 9/3) to the base station (e.g., the Source eNB) based e.g., on the measured signal difference                                 
                                    
                                        
                                            P
                                        
                                        
                                            
                                                
                                                    e
                                                    N
                                                    B
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            P
                                        
                                        
                                            
                                                
                                                    e
                                                    N
                                                    B
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    ≥
                                    
                                        
                                            T
                                            h
                                            r
                                            e
                                            s
                                            h
                                            o
                                            l
                                            d
                                        
                                        
                                            1
                                        
                                    
                                
                             for a certain period of time Δ1, where  PeNBk – PeNB1 is a value of information regarding the flight (per applicant’s published paragraph [0333] of the specification); see e.g., paragraph [0398] (and paragraph [0391]) or page 99 (and page 98, Method 1) in Kim et al. (‘768) and its ‘169 provisional application]; wherein 
the reference signal is beam-formed to target the flyable flight device and to follow movement of the flyable flight device [e.g., as described by Teague (‘516) in conjunction with FIG. 6 and claim 12, and in conjunction with FIG. 5 and claim 16 in the ‘844 provisional application]; and
the [acquired] information regarding the flight of the flyable flight device further includes at least a highest altitude [e.g., in Levien et al. (193), incorporated by reference in Levien et al. (‘194), the “permissible altitude for the first UAV” as taught at paragraph [0075] which would have obviously or implicitly included (when interpreted by one or ordinary skill in the art[18]) an upper limit, so that the permissible altitude would describe the (e.g., upper) “flight capability” of the UFV] and a lowest altitude [e.g., in Levien et al. (193), incorporated by reference in Levien et al. (‘194), the “minimum altitude permissible” at paragraph [0087]] that the flyable flight device is configured to fly, remaining power in a battery of the flyable flight device [e.g., the percentage remaining of UAV battery charge at paragraph [0085] in Levien et al. (‘194)], and a remaining flight time of the flyable flight device based on the remaining power in the battery of the flyable flight device [e.g., estimated remaining flight time at paragraph [0085] in Levien et al. (‘194)];
per claim 20, depending from claim 1, wherein 
when the comparison result satisfies a predetermined condition [e.g., that communication should be switched to [LTE] cellular communication in Teague (‘516), based on “position and altitude” of the UAV 100, in Teague (‘516)], the measurement report process is performed [e.g., when the communication in Teague (‘516) is switched to [LTE] cellular communication that includes the (necessary and attendant) measurement report processes used for such communication, depending on the “position and altitude” of the UAV 100; e.g., paragraphs [0038], [0049], etc. in Teague (‘516); and paragraphs [0025], [0036], etc. in the ‘844 provisional application], and
when the comparison does not satisfy the predetermined condition, the measurement report process is not performed [e.g., when the communication in Teague (‘516) is not switched to [LTE] cellular communication, but rather is conducted via the Wi-Fi connection that does not include [LTE-type] measurement report processes in the connection, depending on the “position and altitude” of the UAV 100; e.g., paragraphs [0038], [0049], etc. in Teague (‘516); and paragraphs [0025], [0036], etc. in the ‘844 provisional application];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Jalali et al. (2016/0134358) reveals the use of beam forming in conjunction with a UAV.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In this respect, see also the Advisory Action of 18 April 2022.  See also MPEP 2181.
        2 Here, the examiner merely notes that even if the examiner accepts applicant’s reasoned traversal, the “printer” at time of issuance may not, resulting possibly in a “Printer Rush” situation that would perhaps necessitate an examiner’s amendment.
        3 See e.g., published paragraph [0358].
        4 Now U.S. Patent 10,511,091.
        5 Now U.S. Patent 11,129,067.
        6 Now U.S. Patent 9,540,102. This Levien application claims domestic priority through application 13/730202, with that ‘202 application being incorporated by reference into Levien et al. (‘194) e.g., at published paragraphs [0001], [0014], etc., and with that ‘202 application publishing as United States Patent Application Publication 2014/0172193 A1, cited previously by the examiner.
        7 With the examiner merely noting that the written description at pages 1 to 27 of the ‘844 provisional application apparently supports at least claim 12 of the ‘516 publication under of 35 U.S.C. 112(a), although this is apparently not required (by the current state of the law) vis-à-vis AIA  35 U.S.C. 102(d).  See e.g., MPEP 2154.01(b). See also e.g., the last paragraph at page 2 of the USPTO’s April 5, 2018 Dynamic Drinkware-Amgen II memorandum at:  https://www.uspto.gov/sites/default/files/documents/dynamic_memo_05apr2018.pdf . See also e.g., footnote 2 at 1381 in Dynamic Drinkware, LLC, v. National Graphics, Inc., 800 F.3D 1375 (Fed. Cir. 2015).  
        8 References regarding Teague (‘516) are to the ‘516 publication, as a mere matter of convenience, unless specified as being from the provisional application.
        9 For example only, a conventional 3GPP LTE handover procedure is described with respect to FIG. 1 in Dimou et al., “Handover within 3GPP LTE: Design Principles and Performance”, 2009 IEEE 70th Vehicular Technology Conference Fall, Date of Conference: 20-23 Sept. 2009, 5 pages, cited previously, with the handover being effective, for example, e.g., at vehicle speeds of 250 km/h.
        10 For example, applicant’s specification apparently teaches no control of the measurement report process based on the highest and lowest altitude information.
        11 With the examiner merely noting that the written description at pages 97 to 102 of the ‘169 provisional application apparently supports at least claims 1, 7, 15, and/or 16 of the ‘768 publication under of 35 U.S.C. 112(a), although this is apparently not required (by the current state of the law) vis-à-vis AIA  35 U.S.C. 102(d).  See e.g., MPEP 2154.01(b).  See e.g., footnote 2 at 1381 in Dynamic Drinkware, LLC, v. National Graphics, Inc., 800 F.3D 1375 (Fed. Cir. 2015).  See also the last paragraph at page 2 of the USPTO’s April 5, 2018 Dynamic Drinkware-Amgen II memorandum at:  https://www.uspto.gov/sites/default/files/documents/dynamic_memo_05apr2018.pdf .
        12 The examiner herein uses a slash (“/”) to separate FIG. designations in the non-provisional ‘768 publication from FIG. designations (at pages 97 to 102) in the ‘169 provisional application.
        13 E.g., “a list of coordinates that the UE has followed/travelled”; page 99.
        14 See also e.g., paragraphs [0070]ff.
        15 For example, see published paragraph [0034] in applicant’s specification that equates the understanding of “an altitude at which the drone 2 can fly” (e.g., a permissible altitude for the drone 2) with “a highest altitude and a lowest altitude”.
        16 Including, through its incorporation by reference e.g., at paragraphs [0001], [0014], etc. of Levien et al. (‘194), Levien et al. (‘193).
        17 For example, see published paragraph [0034] in applicant’s specification that equates the understanding of “an altitude at which the drone 2 can fly” (e.g., a permissible altitude for the drone 2) with “a highest altitude and a lowest altitude”.
        18 For example, see published paragraph [0034] in applicant’s specification that equates the understanding of “an altitude at which the drone 2 can fly” (e.g., a permissible altitude for the drone 2) with “a highest altitude and a lowest altitude”.